     Case 1:18-cv-01565-DAD-JLT Document 37 Filed 08/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                                   Case No.:1:18-cv-01565-DAD-JLT (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         TO DISMISS ACTION FOR FAILURE
13           v.                                          TO COMPLY WITH COURT ORDER
                                                         AND FAILURE TO PROSECUTE
14    WARDEN FISHER, et al.,
                                                         (Doc. 36)
15                       Defendants.                     14-DAY DEADLINE
16

17          On September 3, 2020, this Court issued findings and recommendations for Plaintiff’s

18   Eighth Amendment medical indifference claim to be dismissed for failure to exhaust

19   administrative remedies, with leave to amend his complaint to assert a claim under the Americans

20   with Disabilities Act. (Doc. 17.) Instead of filing objections to the findings and

21   recommendations, Plaintiff sought multiple extensions of time to file a first amended complaint,

22   which the Court granted. (See Docs. 18–32.) In its order granting Plaintiff’s request for a tenth

23   extension of time, the Court cautioned that “no further extensions will be granted absent

24   evidence of extraordinary circumstances.” (Doc. 32 (alteration in original).)

25          In response, on June 3, 2021, Plaintiff filed an eleventh motion for an extension of time to

26   file an amended complaint. (Doc. 33.) On June 9, 2021, the Court issued findings and

27   recommendations to dismiss action for failure to exhaust administrative remedies prior to filing

28   suit. (Doc. 34.) The Court advised Plaintiff that objections must be filed within fourteen days of
     Case 1:18-cv-01565-DAD-JLT Document 37 Filed 08/11/21 Page 2 of 3


 1   service of the findings and recommendations. Id.

 2           Instead of filing objections, Plaintiff again filed a motion for an extension of time to file a

 3   first amended complaint. (Doc. 35.) Plaintiff alleged that he was bed-ridden because of a spinal

 4   injury. (Id.) On July 13, 2021, accepting Plaintiff’s allegations as true, the Court excused

 5   Plaintiff’s inability to meet the prior deadline and granted Plaintiff’s request for an extension of

 6   time. (Doc. 36.) The Court ordered as follows:

 7           . . . Plaintiff SHALL file a first amended complaint on or before July 25, 2021.
             (Doc. 35.) Alternatively, Plaintiff may file a voluntary dismissal if he is unable to
 8
             prosecute this case. Failure to comply with this order will result in a
 9           recommendation to dismiss Plaintiff’s claim for failure to comply with a court
10           order. No further extensions of time will be granted.

11   (Id. at 2 (alteration in original).)

12           Local Rule 110, corresponding with Federal Rule of Civil Procedure 11, provides that

13   “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be grounds for

14   the imposition by the Court of any and all sanctions . . . within the inherent power of the Court.”

15   L.R. 110. “District courts have inherent power to control their dockets” and in exercising that

16   power, may impose sanctions, including dismissal of an action. Thompson v. Hous. Auth., City of

17   Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a party’s

18   failure to prosecute an action, obey a court order, or comply with local rules. See, e.g., Ferdik v.

19   Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with a court

20   order to amend a complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–31 (9th Cir. 1987)

21   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424

22   (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

23           The July 25, 2021 deadline has passed, and Plaintiff has failed to respond. Apparently,

24   Plaintiff has abandoned this action. Whether he has done so intentionally or mistakenly is

25   inconsequential. Plaintiff bears the responsibility to comply with the Court’s orders. The Court

26   declines to expend its limited resources on a case that Plaintiff has chosen to ignore.

27           Accordingly, the Court RECOMMENDS that this action be DISMISSED for failure to

28   comply with a court order and failure to prosecute. (See Doc. 36.)


                                                         2
     Case 1:18-cv-01565-DAD-JLT Document 37 Filed 08/11/21 Page 3 of 3


 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 3   service of these Findings and Recommendations, Plaintiff may file written objections with the

 4   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

 6   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

 7   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9

10      Dated:     August 11, 2021                               _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       3
